Citation Nr: 1620050	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-42 096	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 21, 2010, and in excess of 50 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease, status post myocardial infarction.

4.  Entitlement to an initial (compensable) evaluation for residual scar of the sternum, status post coronary bypass grafting.

5.  Entitlement to an effective date earlier than December 11, 1997 for service connection of coronary artery disease.

6.  Entitlement to an effective date earlier than December 11, 1997 for service connection of residual scar of the sternum, status post coronary bypass grafting secondary to coronary artery disease.

7.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Rebecca C. Wanee, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had honorable service from November 1964 to November 1967.  A subsequent period from November 1967 to October 1969 is not honorable for the purposes of obtaining VA compensation benefits.  He had service in Vietnam from June 1966 to June 1967.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in St. Louis, Missouri.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015). 

The Board entered a decision/remand on these matters On April 8, 2015.  Unknown to the undersigned at that time, an April 7, 2015 document from the Veteran's attorney had requested additional time to review recently received evidence and offer additional evidence or argument had been received by the Board.

In an August 5, 2015 letter, the appellant's attorney-representative maintains that the Veteran was denied due process for reasons that included VA's failure to adequately respond to motions to compel records, failure to provide accurate documentation of record, and in failing to allow sufficient time for a response when requested by the Veteran, etc.  This letter suggests that review of information from the Board did not completely respond to a request for documents.  After dispatch of this document, the matter will be returned to the Freedom of Information Office at the Board for additional review.

Accordingly, the April 8, 2015 Board decision addressing the issues of entitlement to service connection for hepatitis C, an evaluation in excess of 30 percent for PTSD prior to April 21, 2010 and an evaluation in excess of 50 percent for PTSD thereafter, an evaluation in excess of 30 percent for coronary artery disease, a compensable evaluation for residual scar of the sternum, an effective date earlier than December 11, 1997 for service connection of coronary artery disease, an effective date earlier than December 11, 1997 for service connection of sternum scar, and entitlement to TDIU is vacated.  A new decision will be entered after receipt of additional evidence and argument from the attorney, and following review by the Freedom of Information Office.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


